In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00280-CV

IN RE KILLICK AEROSPACE LIMITED,            §   Original Proceeding
KILLICK AEROSPACE, LLC, Relator
                                            §   236th District Court of Tarrant County,
                                                Texas
                                            §
                                                Trial Court No. 236-315925-20
                                            §
                                                December 23, 2020
                                            §
                                                Memorandum Opinion by Chief Justice
                                            §   Sudderth


                                     JUDGMENT

      This court has considered relator’s petition for writ of mandamus and holds

that the petition should be conditionally granted. Accordingly, we conditionally grant

the writ of mandamus and direct the trial court to vacate its order denying the Killick

Parties’ motion to dismiss, and we direct the trial court to enter an order dismissing

the claims brought against the Killick Parties. Our writ will issue only if the trial court

fails to comply.
       It is further ordered that Real Party in Interest Bombardier Inc. and Learjet,

Inc. shall pay all of the costs of this proceeding, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By _/s/ Bonnie Sudderth________________
                                           Chief Justice Bonnie Sudderth